VAUGHN, Judge.
In passing upon the appeal from the Property Tax Commission, the Superior Court was limited in its inquiry to two questions of law: (1) whether there was any competent evidence to support its findings of fact, and (2) whether the findings of fact justify its legal conclusions and decisions. We hold that the court properly concluded that each question should be answered in the affirmative. In doing so, it is not necessary for us to reach or decide most of the questions so ably researched and briefed by petitioner.
In our view, the two critical findings of fact are that the property in question was acquired after January, 1969 (subsequent to the 1968 reappraisal of the apartments in which it is located) and that the property had never been listed for taxation either as acquisitions of personal property or improvements to real estate. The finding that all of the property made the subject of discovery was acquired after January 1969 is, among other places, supported by the record in the testimony of Tax Supervisor Pardue and the Exhibits labeled T # 46 and T # 47.
The record also supports the finding that the property had not been properly listed for tax purposes, either as acquisitions of personal property or addition to real estate. It is not necessary, therefore, to determine whether the subject property is real or personal. The statutes place the affirmative duty to list on the taxpayer. There is nothing in any of the statutes cited by petitioner that relieves him of that duty. The taxpayer having failed to list the property, it became the duty of the appropriate county official to list, appraise and assess the property for taxes.
If the subject property had been owned at the time of the 1968 reappraisal of apartments in which it is located, many of *403the other arguments advanced by petitioner would require resolution and the solution would be more complex.
The judgment of the Superior Court is affirmed.
Affirmed.
Judges Morris and Clark concur.